DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 14- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (CN 107771409 A).


Regarding Claim 1, Xiong et al. teach A method for indicating carrier information, applied to a base station ([0107] an evolved Node B (eNB) 13000), the method comprising: 
setting standalone Machine Type Communication (MTC) carrier information ([0038] Depending on traffic, resources or subbands can be dynamically allocated for MTC applications. For example, as shown in FIG. 3A, the MTC system may be lightly loaded for a period of time (eg, during the day), so a smaller partition 300 (eg, a secondary partition) may be used for MTC, and the remaining bandwidth is Assigned to primary partition 302 for regular (eg, non-MTC) communications ; and 
transmitting the standalone MTC carrier information to a User Equipment (UE) ([0042] the UE 102 may receive the allocation of resources for the subband to the primary and secondary partitions DRA message, [0091] secondary partitions may include allocations for MTC).

Regarding Claim 2, Xiong et al. teach the method of claim 1, wherein transmitting the standalone MTC carrier information to the UE comprises: 
carrying the standalone MTC carrier information in newly-added system information or a newly-added information element in original system information(([0043] The UE 102 may receive configuration information in a Master Information Block (MIB), System Information Block (SIB)), and 
transmitting the system information carrying the standalone MTC carrier information to the UE ([0043] The UE 102 may receive configuration information in a Master Information Block (MIB), System Information Block (SIB), or dedicated Radio Resource Control (RRC) signaling).

Regarding Claim 3, Xiong et al. teach the method of claim 1, wherein setting the standalone MTC carrier information comprises: 
separately setting a cell operation carrier of MTC and a cell operation carrier of Long Term Evolution (LTE) ([0038] smaller partition 300 (eg, a secondary partition) may be used for MTC, and the remaining bandwidth is Assigned to primary partition 302 for regular (eg, non-MTC) communications), and 
wherein transmitting the standalone MTC carrier information to the UE comprises: 
transmitting to the UE, through high-layer signaling, the cell operation carrier of the MTC and the cell operation carrier of the LTE that are set separately ([0055] the UE 102 receives updates of the DRA provided by higher layers); or 
adding the cell operation carrier of the MTC into a cell forbidden access list, and transmitting the cell forbidden access list to the UE; or 
adding the cell operation carrier of the LTE into a cell selection or reselection frequency point list, and transmitting the cell selection or reselection frequency point list to the UE.

Regarding Claim 4, Xiong et al. teach  A method for cell search, applied to Long Term Evolution (LTE) User Equipment (UE) ([0090] a user equipment (UE) 1200 ), the method comprising: 
receiving standalone Machine Type Communication (MTC) carrier information transmitted by a base station ([0042] the UE 102 may receive the allocation of resources for the subband to the primary and secondary partitions DRA message, [0091] secondary partitions may include allocations for MTC) ; and
performing cell search on a carrier other than an MTC carrier indicated by the standalone MTC carrier information ([0092] if the UE 102 is a UE other than an MTC, the processing circuitry may configure the transceiver circuitry to avoid performing communications in the secondary partition.).

Regarding Claim 5, Xiong et al. teach the method of claim 4, wherein receiving the standalone MTC carrier information transmitted by the base station comprises: 
receiving newly-added system information or original system information transmitted by the base station ([0043] The UE 102 may receive configuration information in a Master Information Block (MIB), System Information Block (SIB)); and 
parsing the system information to obtain the standalone MTC carrier information ([0044] UE 102 may decode control channels (eg, PDCCH, ePDCCH, xPDDCH) in the primary partition to determine resource allocation information for the secondary partition).

Regarding Claim 6, Xiong et al. teach the method of claim 4, wherein receiving the standalone MTC carrier information transmitted by the base station comprises: 
receiving higher-layer signaling transmitted by the base station ([0055] the UE 102 receives updates of the DRA provided by higher layers); and 
parsing the higher-layer signaling to obtain a cell operation carrier of MTC and a cell operation carrier of LTE that are set separately ([0044] UE 102 may decode control channels (eg, PDCCH, ePDCCH, xPDDCH) in the primary partition to determine resource allocation information for the secondary partition).


Regarding Claim 11, Xiong et al. teach A base station ([0107] an evolved Node B (eNB) 1300 , configured to execute the method for indicating carrier information of claim 1 

Regarding Claim 14, Xiong et al. teach A User Equipment (UE) ([0090] a user equipment (UE) 1200 ), comprising: 
Processor ([0116] one or more processors of the UE ), and 
a memory ([0106] UE 1200 may include additional elements such as memory/storage devices)for storing instructions executable by the processor ([0094] The processor may be coupled to and/or include a memory/storage device and may be configured to execute instructions stored in the memory/storage device), 
wherein the processor is configured to execute the instructions ([0094] The processor may be coupled to and/or include a memory/storage device and may be configured to execute instructions stored in the memory/storage device )to: 
receive standalone Machine Type Communication (MTC) carrier information transmitted by a base station ([0042] the UE 102 may receive the allocation of resources for the subband to the primary and secondary partitions DRA message, [0091] secondary partitions may include allocations for MTC); and 
perform cell search on a carrier other than an MTC carrier indicated by the standalone MTC carrier information received by the receiving module ([0092] if the UE 102 is a UE other than an MTC, the processing circuitry may configure the transceiver circuitry to avoid performing communications in the secondary partition.).

Regarding Claim 15, Xiong et al. teach the UE of claim 14, wherein the processor is further configured to execute the instructions to: 
receive newly-added system information or original system information transmitted by the base station ([0043] The UE 102 may receive configuration information in a Master Information Block (MIB), System Information Block (SIB));; and 
parse the newly-added system information to obtain the standalone MTC carrier information ([0044] UE 102 may decode control channels (eg, PDCCH, ePDCCH, xPDDCH) in the primary partition to determine resource allocation information for the secondary partition)..

Regarding Claim 16, Xiong et al. teach the UE of claim 14, wherein the processor is further configured to execute the instructions to: 
receive higher-layer signaling transmitted by the base station ([0055] the UE 102 receives updates of the DRA provided by higher layers); and 
parse the higher-layer signaling received by the second to obtain a cell operation carrier of MTC and a cell operation carrier of the LTE that are set separately ([0044] UE 102 may decode control channels (eg, PDCCH, ePDCCH, xPDDCH) in the primary partition to determine resource allocation information for the secondary partition)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Li (CN107371202A)

Regarding Claim 7, Xiong et al. teach the method of claim 6, but do not teach 
wherein performing the cell search on the carrier other than the MTC carrier indicated by the standalone MTC carrier information comprises: 
adding the cell operation carrier of the LTE into a cell selection or reselection frequency point list; and 
performing cell search on the operation carrier comprised in the cell selection or reselection frequency point list.
In a similar endeavor, Li et al. teach
adding the cell operation carrier of the LTE into a cell selection or reselection frequency point list (Li [0076] the first frequency points in the measurement frequency point list of the third cell are added to the LTE neighbor frequency point list of the first cell one by one); and 
performing cell search on the operation carrier comprised in the cell selection or reselection frequency point list  (Li [0037]  by optimizing the LTE frequency point list of the first cell, the probability of searching for an effective LTE cell is improved.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. . allocation signal by incorporating Li et al. List to arrive at the invention 
The motivation of doing so would have enabled the UE to quickly reselect a cell from the list.

Regarding Claim 10, Xiong et al. teach the method of claim 4,but do not teach
 further comprising:
 receiving a cell selection or reselection frequency point list transmitted by the base station, and 
wherein performing the cell search on the carrier other than the MTC carrier indicated by the standalone MTC carrier information comprises: 
performing cell search on an operation carrier comprised in the cell selection or reselection frequency point list.
In a similar endeavor, Li et al. teach
receiving a cell selection or reselection frequency point list transmitted by the base station (Li [0021] acquiring the LTE frequency point list of the first cell where the mobile terminal currently resides,) , and 
wherein performing the cell search on the carrier other than the MTC carrier indicated by the standalone MTC carrier information comprises: 
performing cell search on an operation carrier comprised in the cell selection or reselection frequency point list (Li [0037]  by optimizing the LTE frequency point list of the first cell, the probability of searching for an effective LTE cell is improved.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. . allocation signal by incorporating Li et al. List to arrive at the invention 
The motivation of doing so would have enabled the UE to quickly reselect a cell from the list.

Regarding Claim 17, Xiong et al. teach the UE of claim 16, but do not teach
wherein the processor is further configured to execute the instructions to: 
add the cell operation carrier of the LTE into a cell selection or reselection frequency point list; and 
perform cell search on the operation carrier comprised in the cell selection or reselection frequency point list obtained after the cell operation carrier of the LTE is added.
In a similar endeavor, Li et al. teach
add the cell operation carrier of the LTE into a cell selection or reselection frequency point list (Li[0021] acquiring the LTE frequency point list of the first cell where the mobile terminal currently resides,) ; and 
perform cell search on the operation carrier comprised in the cell selection or reselection frequency point list obtained after the cell operation carrier of the LTE is added  (Li [0037]  by optimizing the LTE frequency point list of the first cell, the probability of searching for an effective LTE cell is improved.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. . allocation signal by incorporating Li et al. List to arrive at the invention 
The motivation of doing so would have enabled the UE to quickly reselect a cell from the list.


Regarding Claim 20, Xiong et al. teach the UE of claim 14, but do not teach
wherein the processor is further configured to execute the instructions to: 
receive a cell selection or reselection frequency point list transmitted by the base station; and 
perform cell search on an operation carrier comprised in the cell selection or reselection frequency point list.
In a similar endeavor, Li et al. teach
receive a cell selection or reselection frequency point list transmitted by the base station (Li [0021] acquiring the LTE frequency point list of the first cell where the mobile terminal currently resides,); and 
perform cell search on an operation carrier comprised in the cell selection or reselection frequency point list (Li [0037]  by optimizing the LTE frequency point list of the first cell, the probability of searching for an effective LTE cell is improved.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. . allocation signal by incorporating Li et al. List to arrive at the invention 
The motivation of doing so would have enabled the UE to quickly reselect a cell from the list.

Claims  8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Islam et al. (US 20100015973 A1).

Regarding Claim 8, Xiong et al. teach the method of claim 6, but do not teach
wherein performing the cell search on the carrier other than the MTC carrier indicated by the standalone MTC carrier information comprises: 
adding the cell operation carrier of the MTC into a cell forbidden access list; and 
performing cell search on a carrier other than the operation carrier comprised in the cell forbidden access list.
In a similar endeavor, teach 
adding the cell operation carrier of the MTC into a cell forbidden access list (Islam [0041] he black-list network information also includes barred frequency information indicating specific frequencies that are barred for a given radio access technology and a given network identification information); and 
performing cell search on a carrier other than the operation carrier comprised in the cell forbidden access list (Islam [0037] the mobile device refrains from scanning the at least one frequency that is barred, Islam [0044] continuing scanning for a network that uses a radio access technology other than the at least one radio access technology that is barred and in so doing refraining from scanning the at least one frequency that is barred,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. allocation signal by incorporating Islam black list to arrive at the invention. 
The motivation of doing so would have conserved the battery life of the UE by avoiding scanning barred frequencies

Regarding Claim 9, Xiong et al. teach the method of claim 4, but do not teach
further comprising: 
receiving a cell forbidden access list transmitted by the base station, and 
wherein performing the cell search on the carrier other than the MTC carrier indicated by the standalone MTC carrier information comprises: 
performing cell search on a carrier other than an operation carrier comprised in the cell forbidden access list.
In a similar endeavor, teach
receiving a cell forbidden access list transmitted by the base station (Islam [0051] the database structure 300 is configured as an operator-defined network list that specifies a plurality of network IDs which should be considered as forbidden networks in one or more radio access technologies), and 
wherein performing the cell search on the carrier other than the MTC carrier indicated by the standalone MTC carrier information comprises: 
performing cell search on a carrier other than an operation carrier comprised in the cell forbidden access list (Islam [0037] the mobile device refrains from scanning the at least one frequency that is barred, Islam [0044] continuing scanning for a network that uses a radio access technology other than the at least one radio access technology that is barred and in so doing refraining from scanning the at least one frequency that is barred,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. allocation signal by incorporating Islam black list to arrive at the invention. 
The motivation of doing so would have conserved the battery life of the UE by avoiding scanning barred frequencies

Regarding Claim 18, Xiong et al. teach the UE of claim 16, but do not teach wherein the processor is further configured to execute the instructions to: 
add the cell operation carrier of the MTC into a cell forbidden access list; and 
perform cell search on a carrier other than the operation carrier comprised in the cell forbidden access list obtained after the cell operation carrier of the MTC is added.
In a similar endeavor, teach 
add the cell operation carrier of the MTC into a cell forbidden access list (Islam [0041] he black-list network information also includes barred frequency information indicating specific frequencies that are barred for a given radio access technology and a given network identification information); and 
perform cell search on a carrier other than the operation carrier comprised in the cell forbidden access list (Islam [0037] the mobile device refrains from scanning the at least one frequency that is barred, Islam [0044] continuing scanning for a network that uses a radio access technology other than the at least one radio access technology that is barred and in so doing refraining from scanning the at least one frequency that is barred,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. allocation signal by incorporating Islam black list to arrive at the invention. 
The motivation of doing so would have conserved the battery life of the UE by avoiding scanning barred frequencies

Regarding Claim 19, Xiong et al. teach the UE of claim 14, but do not teach
wherein the processor is further configured to execute the instructions to: 
receive a cell forbidden access list transmitted by the base station, and 
perform cell search on a carrier other than an operation carrier comprised in the cell forbidden access list.
In a similar endeavor, teach
receive a cell forbidden access list transmitted by the base station (Islam [0051] the database structure 300 is configured as an operator-defined network list that specifies a plurality of network IDs which should be considered as forbidden networks in one or more radio access technologies), and 
perform cell search on a carrier other than an operation carrier comprised in the cell forbidden access list (Islam [0037] the mobile device refrains from scanning the at least one frequency that is barred, Islam [0044] continuing scanning for a network that uses a radio access technology other than the at least one radio access technology that is barred and in so doing refraining from scanning the at least one frequency that is barred,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Xiong et al. allocation signal by incorporating Islam black list to arrive at the invention. 
The motivation of doing so would have conserved the battery life of the UE by avoiding scanning barred frequencies

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644